Mr. Justice Linscott delivered the opinion of the court: The claimant in this case, Charles M. Thomson, as Trustee of the Estate of Chicago and Eastern Illinois Railway Company, filed his claim with the clerk of this court against the State for the sum of $10.98, which is one-half transportation furnished to Helen E. Thomas, a registered nurse from West Frankfort, Illinois, to Chicago, Illinois, in August, 1933, as per itemized bill attached to the complaint. The claimant endeavored to secure payment of these transportation charges from the Department of Health, but was advised by the Director of Public Health that the funds from which transportation charges for trachoma patients were paid, for which the transportation in question was furnished, had been exhausted, and it was necessary for the claimant to file claim with the Court of Claims for payment of these charges. No question arises about the facts in this case. From an investigation, we find that no funds were allocated to the Department of Public Health for the 1933 biennium from which the expenditures involved in this claim would have been properly payable. While it appears that the charge is just and reasonable, and the services were actually rendered by the claimant, this court has no power or jurisdiction to give validity to a claim that never had any legality. The claim will, therefore, be dismissed.